qwhuqdo cid 5hyhqxh cid 6huylfh department of the treasury index no cid number release date washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-119237-99 date date legend issuer city date date date year a b dollar_figurec dear sir or madam this is in response to your request for a letter_ruling concerning issuer’s information reporting obligations as to the payments described below facts issuer adopted basic resolution b to establish a common bond fund the bond fund in order to a consolidate the terms and conditions of its various bond resolutions and funds b adjust the maturities of revenue bonds to coincide with the receipt of revenues available for their payment and c to reduce the debt service requirements of such bonds on date the a bond program had bonds outstanding in b different series with an aggregate outstanding principal balance of dollar_figurec the bonds at issue in this ruling_request are tax exempt and have different maturities and payment terms the a bonds are payable from monies in the bond fund all of the bonds are equally and ratably secured_by the same pooled sources of payment pledged to the bond fund regardless of which property was financed with a particular series of the bonds the sources of payment may be divided into three categories cash_flow generated by net_revenues received from certain revenue-producing properties either owned or financed by the issuer and earnings on sums held by the issuer in various reserve accounts sums held by the issuer in various reserve accounts established to secure plr-119237-99 payment of the bonds and sale of repossessed projects originally financed with the bonds a default by an underlying borrower does not create a corresponding default on any of the bonds because all of the revenues under the bond fund are pooled to pay debt service on all outstanding bonds the bonds are not secured_by the revenue- producing properties to date full and timely payment of principal and interest on the bonds has been made by the issuer from the bond fund all payments timely received by holders of the bonds are first allocated to accrued and unpaid interest on the bonds and then to repayment of principal however the issuer reasonably believes that at some point between the dates of date and date the shortfall date the sources of payment on the bonds will no longer be sufficient to pay in full principal and interest due on the bonds the issuer expects to pay all principal and interest due on the bonds through the shortfall date on and after the shortfall date the issuer has determined that there will be insufficient funds to pay all principal and interest due on bonds maturing after that date under the bond resolution debt service payments made on the bonds on and after the shortfall date will be made first to interest on a pro_rata basis in accordance with interest payments due on all of the bonds that are outstanding and then to principal pro_rata in accordance with principal payments due on all outstanding bonds that have matured ie the bond’s maturity_date or mandatory redemption date has then occurred or has already passed to the extent that operating cash_flow is inadequate to satisfy all of the interest and principal payments due at that time there will be a shortfall shortfalls of principal and interest remain due and outstanding as indicated above failure to make timely payment of principal and interest on the bonds is not an event of default and no specific remedies are available to the holders of the bonds in the event of such a failure for example there is no right of acceleration of principal with respect to any of the bonds or any foreclosure of properties by the holders of the bonds the bonds that mature after the shortfall date will remain outstanding until they are liquidated for this purpose liquidation means termination of the bonds for state law purposes there is no established liquidation date for the bonds however the cash_flow used to make the bond debt service payments is expected to cease for all intents and purposes when the last lease agreement terminates this is currently scheduled to occur in year but may occur earlier the bondholders thus cannot expect to receive substantial payments on the bonds after year at the latest and for state law purposes the bondholders’ claims for debt service payments will be worthless at that time plr-119237-99 it is possible that at some time after the shortfall date but prior to the final lease payment_date the bondholders will negotiate a settlement with the issuer for payment in satisfaction of all unpaid amounts under the bonds the issuer considers the term liquidation to include settlement of the bonds under such circumstances requested rulings you have requested that we rule as follows issuer shall for purposes of the information reporting requirements contained in sec_6045 of the internal_revenue_code treat all payments to holders of tax-exempt_bonds made prior to the occurrence of the shortfall date in the manner provided under basic resolution a namely first as a payment of tax-exempt_interest to the extent of accrued but unpaid interest and second as a return of principal issuer shall for purposes of the information reporting requirements contained in sec_6045 treat all installment payments to holders of tax-exempt_bonds made on or after the occurrence of the shortfall date but prior to the liquidation of bonds in the manner provided under basic resolution a namely first as a payment of tax-exempt_interest to the extent of accrued by unpaid interest and second as a return of principal issuer shall for purposes of the information reporting requirements contained within sec_6045 treat payments made upon the liquidation of tax-exempt_bonds as allocable to return of principal and to unpaid interest on a basis proportional to the outstanding principal and unpaid interest at the time of the liquidating payment issuer or its paying agent shall issue a form 1099-b to holders of tax-exempt_bonds only if and when the bondholders receive payments designated as a return of principal under the rulings herein law and analysis the general_rule for allocating payments between principal and interest is that voluntary partial payments made by a debtor to a creditor are in the absence of an arm’s length agreement applied first to interest then if the payment exceeds the interest due to principal story v livingston 38_us_310 lackey v commissioner tcmemo_1977_213 36_tcm_890 if the parties have agreed to a binding arm’s length contract as to the allocation of the payments then that agreement should be followed huntington-redondo co v commissioner 35_bta_116 estate of hagen v commissioner tcmemo_1969_59 28_tcm_341 an exception to these general rules exists where there is an involuntary foreclosure of mortgaged property and strong evidence indicates that the mortgagor is insolvent in that case a final payment in an amount less than the principal_amount of the debt plr-119237-99 should be allocated to principal in part because the total repayment of cash or the value of the property transferred in the foreclosure is less than the outstanding principal_amount of the indebtedness 59_tc_783 even in the case of a foreclosure however if the debtor does not appear to be insolvent and continues to make partial payments in satisfaction of indebtedness then in the absence of an agreement to the contrary the general_rule allocating payments first to interest then to principal should apply 2_tc_1 lackey supra revrul_77_135 1977_1_cb_133 in this case all payments timely received ie prior to the shortfall date by holders of the bonds are first allocated to accrued and unpaid interest on the bonds and then to repayment of principal as to these payments the general_rule allocating payments first to interest then to principal should apply we thus conclude that the issuer may treat all payments to holders of the bonds made prior to the shortfall date first as a payment of interest to the extent of accrued but unpaid interest and second as a return of principal under the bond resolution debt service payments made on the bonds on and after the shortfall date are to be made first to interest on a pro_rata basis in accordance with interest payments due on all of the bonds that are outstanding and then to principal pro_rata in accordance with principal payments due on all outstanding bonds that have matured ie the bond’s maturity_date or mandatory redemption date has then occurred or has already passed to the extent that operating cash_flow is inadequate to satisfy all of the interest and principal payments due at that time there will be a shortfall pursuant to the bond resolution the issuer proposes to treat the debt service payments made after the shortfall date as allocable first to return of unpaid interest and then to return of principal on a basis proportional to the unpaid interest and outstanding principal at the time of each payment as to the debt service payments made after the shortfall date even in the case of a foreclosure if the debtor does not appear to be insolvent and continues to make partial payments in satisfaction of indebtedness then in the absence of an agreement to the contrary the general_rule allocating payments first to interest then to principal should apply in this case there is no indication that the issuer is insolvent or in foreclosure thus pursuant to the bond resolution the debt service payments made after the shortfall date may be allocated first to interest on a pro_rata basis in accordance with interest payments due on all of the bonds that are outstanding and then to principal pro_rata in accordance with principal payments due on all outstanding bonds that have matured finally any liquidation of the bonds will occur because all lease agreements have terminated and the cash_flow used to make the debt service payments on the bonds has ceased the bonds are thus being liquidated because as far as paying the debt service on the bonds the issuer has effectively become insolvent as stated above in plr-119237-99 the case of an insolvent borrower a final payment in an amount less than the principal_amount of the debt should be allocated all to principal in part because the total repayment of cash or the value of the property transferred in the foreclosure is less than the outstanding principal_amount of the indebtedness upon a liquidation of the bonds the bondholders’ claims for debt service payments will become worthless and the bondholders will have been paid less than the amount owed sec_6045 and sec_1_6045-1 of the income_tax regulations require a broker to file information returns on retirements of indebtedness under sec_1_6045-1 a broker is defined to include an obligor that regularly issues and retires its own debt in the present case issuer will not be required to report under sec_6045 payments both before and after the shortfall date that are allocated to tax exempt_interest pursuant to the bond resolution however issuer is required to report under sec_6045 any liquidating payment that is in an amount less than the outstanding principal of the debt issuer is not required to report under sec_6045 the amount of any liquidating payment that exceeds the outstanding principal and is allocated to tax exempt_interest conclusions issuer may for purposes of the information reporting requirements contained in sec_6045 treat all payments to the holders of the bonds made prior to the shortfall date as first a payment of accrued but unpaid interest and second as a return of principal issuer may for purposes of the information reporting requirements contained in sec_6045 pursuant to the agreement between the parties the bond resolution treat all debt service payments made on the bonds on and after the shortfall date as allocable first to interest on a pro_rata basis in accordance with interest payments due on all of the bonds that are outstanding and then to principal pro_rata in accordance with principal payments due on all outstanding bonds that have matured ie the bond’s maturity_date or mandatory redemption date has then occurred or has already passed issuer shall for purposes of the information reporting requirements contained in sec_6045 treat all payments in liquidation of the tax exempt bonds as allocated first to outstanding principal and second to outstanding tax exempt_interest issuer or its paying agent shall issue a form 1099-b to holders of tax-exempt_bonds only if and when the bondholders receive payments designated as a return of principal under the rulings herein caveats plr-119237-99 a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch
